Exhibit 10.1

 

Caremark Rx, Inc.

 

Synergy-Achievement

 

Supplemental Bonus Plan

 

§ 1. Purpose

 

The purpose of this Plan is to provide an incentive to Participants (1) to
exceed the top-end of the target set for this Plan for synergy-achievement from
the acquisition of AdvancePCS, (2) to meet the cumulative earnings per share
target for this Plan for fiscal years 2004 and 2005 and (3) to remain a Caremark
employee until all bonuses due under this Plan have been paid in full.

 

§ 2. Definitions

 

“Actual Synergy-Achievement” means the actual synergy-achievement from
Caremark’s acquisition of AdvancePCS as approved by the Board in accordance with
§ 6.4 of this Plan.

 

“Adjusted Bonus Multiple” for a Participant whose Participation Start Date is
after March 24, 2004 means his or her Assigned Bonus Multiple as adjusted to
reflect such late start date by multiplying his or her Assigned Bonus Multiple
multiplied by a fraction, the numerator of which shall be the number of days he
or she would be a Participant on his or her Participation Start Date if employed
through December 31, 2005 and the denominator of which shall be 648.

 

“Assigned Bonus Multiple” means the multiple assigned to a Participant by the
Committee as of his or her Participation Start Date as shown in Exhibit A, which
multiple shall be either “1”, “2” or “3”.

 

“Base Annual Salary” means a Participant’s annual base salary on his or her
Participation Start Date as set forth in Exhibit A.

 

“Beneficiary” means for each Participant the person who is his or her
beneficiary as determined in accordance with the rules set forth in § 8.7.

 

“Board” means the Board of Directors of Caremark.

 

“Bonus Multiple” for a Participant whose Participation Start Date is March 24,
2004 means his or her Assigned Bonus Multiple.



--------------------------------------------------------------------------------

“Bonus Pool” means a dollar figure equal to the lesser of (1) the excess, if
any, of the Actual Synergy-Achievement over the Synergy-Achievement Target or
(2) the aggregate “Maximum Potential Bonus” for all Participants as set forth in
Exhibit A as of December 31, 2005.

 

“Caremark” means Caremark Rx, Inc. and any successor to Caremark Rx, Inc.

 

“CEO” means the Chief Executive Officer of Caremark.

 

“Change Effective Date” means a “Change Effective Date” as defined in the
Incentive Stock Plan with respect to a Change in Control.

 

“Change in Control” means a “Change in Control” as defined in the Incentive
Stock Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board.

 

“Disability” means a “Disability” as defined in the Incentive Stock Plan.

 

“EPS Target” means the cumulative earnings per share target for Caremark which
is set for this Plan for fiscal years 2004 and 2005.

 

“Exhibit A” means Exhibit A to this Plan.

 

“Gross Up Payment” means a payment to or on behalf of a Participant which shall
be sufficient to pay in full (1) 100% of any excise tax described in § 9, (2)
100% of any interest or penalties assessed by the Internal Revenue Service on
such Participant which are related to such excise tax, (3) 100% of any expenses
incurred by such Participant which are related to such excise tax or the
enforcement of such Participant’s rights under § 9 and (4) 100% of any
additional federal, state and local income and excise taxes and social security
and other employment taxes on all the payments made under clause (1), clause
(2), clause (3) and this clause (4) of this definition.

 

“Incentive Stock Plan” means the Caremark Rx, Inc. 2004 Incentive Stock Plan, as
amended from time to time.

 

“Maximum Potential Bonus” means the maximum bonus payable to a Participant under
this Plan, which maximum bonus shall be shown on Exhibit A and shall equal the
product of a Participant’s Base Salary and his or her Bonus Multiple or his or
her Adjusted Bonus Multiple, whichever is applicable.

 

“Participant” means an individual shown on Exhibit A.



--------------------------------------------------------------------------------

“Participation Start Date” means the date as of which a Participant started to
participate in this Plan as set forth in Exhibit A.

 

“Plan” means this Caremark Rx, Inc. Synergy-Achievement Supplemental Bonus Plan
as recommended by the Committee to the Board and approved by the Board on August
3, 2004 and as thereafter amended from time to time.

 

“Subsidiary” means any “Affiliate” or “Subsidiary” as such terms are defined in
the Incentive Stock Plan.

 

“Synergy-Achievement Target” means the target synergy-achievement from
Caremark’s acquisition of AdvancePCS which is set for this Plan.

 

§ 3. Administration

 

The Committee shall be responsible for the operation and administration of this
Plan, and the Committee shall have and exercise any and all such powers as the
Committee in its discretion deems necessary or appropriate to operate,
administer, interpret and amend this Plan. The Committee may delegate such
powers with respect to the operation and administration of this Plan as the
Committee deems appropriate.

 

§ 4. Participants

 

4.1 General. Exhibit A shall show effective as of any date each Participant in
this Plan. The Committee in consultation with the CEO may amend Exhibit A to add
or delete individuals as Participants as of any date after March 24, 2004 and
ending on or before December 31, 2005.

 

4.2 Termination of Employment. If a Participant’s employment by Caremark and any
Subsidiary is terminated for any reason on or before December 31, 2005 other
than as a result of his or her death or Disability, his or her status as a
Participant shall immediately terminate and Exhibit A shall automatically be
amended as of the date his or her employment terminates to delete such
individual as a Participant in this Plan and to delete his or her Maximum
Potential Bonus.

 

4.3 Death or Disability. If a Participant’s employment by Caremark or any
Subsidiary is terminated on or before December 31, 2005 as a result of his or
her death or Disability, he or she shall remain a Participant but Exhibit A
shall automatically be amended as of the date his or her employment terminates
to adjust his or her Maximum Potential Bonus, which adjustment shall be made by
multiplying such Maximum Potential Bonus by a fraction, the numerator of which
shall be the number of days in the period which started on his or her
Participation Start Date and ended on the date his or her employment terminated
and the denominator of which shall be 648.



--------------------------------------------------------------------------------

§ 5. Exhibit A

 

Exhibit A shall as of any date show for each then Participant (1) his or her
Participation Start Date, (2) his or her Base Annual Salary, (3) the
Participant’s Assigned Bonus Multiple and (4) the Participant’s Maximum
Potential Bonus as computed using his or her Bonus Multiple or his or her
Adjusted Bonus Multiple, whichever is applicable.

 

§ 6. Targets

 

6.1 Synergy-Achievement Target. The Synergy-Achievement Target for this Plan
shall be set by the Committee in consultation with the CEO for the period which
started on March 24, 2004 and which ends on December 31, 2005. Caremark shall
calculate the synergy from the acquisition of AdvancePCS actually achieved
during this period and the Committee, and the CEO shall review such calculation.
After such review the Committee in consultation with the CEO shall present a
recommendation to the Board on whether the Synergy-Achievement Target has been
exceeded and, if exceeded, a recommendation on the Actual Synergy-Achievement.

 

6.2 EPS Target. The EPS Target for this Plan shall be set by the Committee in
consultation with the CEO for the period which started on January 1, 2004 and
ends on December 31, 2005. Caremark shall calculate the actual, cumulative
earnings per share for this period, and the Committee and the CEO shall review
such calculation and the Committee in consultation with the CEO shall present a
recommendation to the Board on whether the EPS Target has been met.

 

6.3 Adjustments. The Committee may make such adjustments to the
Synergy-Achievement Target and the EPS Target as the Committee deems appropriate
or proper, including, but not limited to, adjustments to take into account any
significant and unexpected change in the operation of Caremark or any sale of
any assets or any acquisition of any assets.

 

6.4 Board Action. The Board shall review and, acting in its absolute discretion,
either accept or reject the recommendation from the Committee on (1) whether the
Synergy-Achievement Target has been exceeded and, if exceeded, (2) the Actual
Synergy-Achievement and (3) whether the EPS Target has been met. No bonus will
be paid under this Plan unless the Board accepts each such recommendation.

 

§ 7. Bonus

 

If the Board accepts (1) the Committee’s recommendation that Synergy-Achievement
Target has been exceeded, (2) the Committee’s recommendation with respect to the
Actual Synergy-Achievement and (3) the Committee’s recommendation that the EPS
Target has been met, Caremark shall compute the Bonus Pool, and a bonus shall
(subject to the continuous employment requirements set forth in § 8) be payable
to each person who is a Participant through December 31, 2005 based on his or
her share of the Bonus Pool. Each such Participant’s share of the Bonus Pool
shall be determined by Caremark by multiplying the Bonus Pool by a fraction, the
numerator of which shall be his or her Maximum Potential Bonus and the
denominator of which shall be the aggregate Maximum Potential Bonus for all
Participants. No Participant’s bonus shall exceed his or her Maximum Potential
Bonus.



--------------------------------------------------------------------------------

§ 8. Employment Requirement and Payment Schedule

 

8.1 General. If a bonus is payable to a Participant under § 7, such bonus shall
be recorded in the records of this Plan and shall be paid to the Participant
subject to the Participant satisfying the continuous employment requirements set
forth in this § 8.

 

8.2 2006. The first fifty percent (50%) of a Participant’s bonus under § 7 shall
be paid to a Participant (minus applicable withholdings) if he or she remains
(subject to § 4.3 and § 8.5) continuously employed by Caremark or a Subsidiary
from his or her Participation Start Date through the date this part of his or
her bonus is paid, and this part of a Participant’s bonus shall be paid no later
than April 1, 2006.

 

8.3 2007. The remaining fifty percent (50%) of a Participant’s bonus under § 7
shall be paid to a Participant (minus applicable withholdings) if he or she
remains (subject to § 4.3 and § 8.5) continuously employed by Caremark or a
Subsidiary from his or her Participation Start Date through the date this part
of his or her bonus is paid, and this part of a Participant’s bonus shall be
paid no later than April 1, 2007.

 

8.4 Forfeiture. If a Participant fails to satisfy the continuous employment
requirement for the payment of all or any part of his or her bonus, he or she
shall (subject to § 4.3 and § 8.5) forfeit any right to such payment.

 

8.5 Death or Disability.

 

(a) If a Participant’s continuous employment is terminated as a result of his or
her death or Disability before the date bonuses are paid under § 8.2, one
hundred percent (100%) of the bonus payable to such Participant under § 7 shall
be paid to such Participant or, in the event of his or her death, to such
Participant’s Beneficiary at the same time as bonuses are paid to other
Participants under § 8.2.

 

(b) If a Participant’s continuous employment is terminated as a result of his or
her death or Disability after the date bonuses are paid under § 8.2, the
remainder of the bonus payable to such Participant under § 7 shall be paid as
soon as practicable after his or her employment terminates to such Participant
or, in the event of his or her death, to such Participant’s Beneficiary.

 

8.6 Cash or Stock. A Participant’s bonus may be paid in the form of cash or, at
the direction of the Board, in whole shares of Caremark’s common stock and in
cash in lieu of a fractional share of Caremark’s common stock; provided, payment
shall be made in shares of Caremark’s common stock only to the extent
permissible under applicable stock exchange rules and applicable law.



--------------------------------------------------------------------------------

8.7 Beneficiary. A Participant may designate on the form provided for this
purpose by Caremark a person as his or her Beneficiary for the bonus, if any,
payable under this Plan after his or her death, and the person so designated on
the last such form delivered to Caremark before the Participant’s death shall be
the Participant’s Beneficiary under this Plan; provided, however, if the person
so designated fails to survive the Participant or if a Participant fails to
designate a Beneficiary, a Participant’s Beneficiary under this Plan shall be
his or her estate.

 

§ 9. Change in Control and Gross Up Payment.

 

If there is a Change in Control, then Caremark shall make a payment to each then
Participant within ten (10) business days of the related Change Effective Date
in cash (less applicable withholdings) equal to 100% of his or her Maximum
Potential Bonus and, if such payment or such payment together with any other
payment or benefit will result in a Participant being subject to an excise tax
under § 4999 of the Code or results in an excise tax being assessed against a
Participant, Caremark shall hold such Participant completely harmless from such
excise tax and any related taxes by making one or, if necessary, more than one
Gross Up Payment to or on behalf of such Participant. Caremark shall determine
whether an excise tax is due when a Participant’s Maximum Potential Bonus is
paid and, if a determination is made that an excise tax is due at that time,
Caremark shall make the related Gross Up Payment when his or her Maximum
Potential Bonus is paid. If Caremark subsequently determines that an excise tax
is due, Caremark shall make the related Gross Up Payment within ten (10)
business days of such determination. If an excise tax is assessed against a
Participant, Caremark shall promptly make the related Gross Up Payment on a
demand made in writing by the Participant which includes a copy of such
assessment. If a Participant incurs any expenses to enforce his or her right to
a Gross Up Payment under this § 9, Caremark shall hold such Participant
completely harmless from all such expenses and any related taxes as part of a
Gross Up Payment.

 

§ 10. General Assets; No Assignment.

 

The bonuses, if any, payable under this Plan shall be paid from Caremark’s
general assets, and no Participant shall have a right to payment which is
superior to the right of a general and unsecured creditor of Caremark.
Furthermore, no Participant shall have the right (absent the express written
consent of the Committee) to assign or otherwise alienate any rights which he or
she might have to receive a bonus under this Plan, and any attempt to make such
an assignment or other alienation shall have no force or effect whatsoever under
this Plan.